Title: From George Washington to Benjamin Harrison, 14 October 1778
From: Washington, George
To: Harrison, Benjamin


          Letter not found: to Benjamin Harrison, c.14 Oct. 1778. In an undated letter to GW, probably written sometime in November, Harrison wrote: “your favor by Mr Custis came to hand about three weeks after date” (see GW to Harrison, 18–30 Dec. 1778, source note). On his return trip home to Virginia, Custis carried GW’s letter to Patrick Henry of 14 Oct. (see the source note to that document), and it is likely that the unfound letter that Custis carried to Harrison was written about the same date.
        